UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6655


PIPER A. ROUNTREE,

                Plaintiff - Appellant,

          v.

TAMMY BROWN,

                Defendant - Appellee,

          and

HAROLD CLARK; JOHN JABE; WENDY HOBBS; D. RADCLIFF-WALKER; T.
COX; K. STAPLETON; D. CARTER; P. SOUKOP; MS. SWANN; S. HORN;
V. BOOKER; GENE JOHNSON; MS. SNOW; J. BLAND,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:11-cv-00572-GEC-RSB)


Submitted:   October 30, 2015               Decided:   November 5, 2015


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Piper A. Rountree, Appellant Pro Se.    Richard Carson Vorhis,
Senior Assistant Attorney General, Kate Elizabeth Dwyre, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Piper    A.   Rountree    appeals     the    district    court’s     orders

denying relief on her 42 U.S.C. § 1983 (2012) complaint and her

Fed. R. Civ. P. 59(e) motion.              We have reviewed the record and

find    no   reversible    error.     Accordingly,        we    affirm    for   the

reasons stated by the district court.                Rountree v. Brown, No.

7:11-cv-00572-GEC-RSB (W.D. Va. Mar. 9, 2015; Mar. 26, 2015).

We deny Rountree’s motion for transcripts at the government’s

expense and dispense with oral argument because the facts and

legal    contentions     are    adequately    presented    in    the     materials

before   this    court    and   argument    would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                       3